Citation Nr: 0027819	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  96-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
perforated left tympanic membrane.

2.  Entitlement to a compensable disability rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1968 
and August 1968 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, pursuant to a March 1994 Board 
decision, granted service connection for the residuals of a 
perforated left tympanic membrane and for left ear hearing 
loss, and assigned noncompensable disability ratings for 
each, effective from April 17, 1991.  The veteran appeals for 
the assignment of compensable ratings for both disabilities.

The Board observes that although the veteran requested a 
hearing at the RO before the traveling section of the Board 
in July 1998, the March 1998 transcript of the veteran's 
hearing before a RO Hearing Officer reveals that the veteran 
withdrew his request for such a hearing before a Board Member 
at the RO.  Therefore, the Board hearing was properly 
withdrawn upon request of the veteran, as provided for under 
38 C.F.R. §  20.702(e) (1999).

The Board also notes that the record raises the issue of 
entitlement to service connection for left ear infections, 
including otitis media.  A claim cannot be ignored merely 
because the claim has not been expressly presented by the 
veteran.  McGrath v. Brown, 5 Vet. App. 57, 60 (1993).  
Accordingly, this new claim is hereby referred to the RO for 
development and adjudication. 



FINDINGS OF FACT

1.  The veteran's service-connected perforated left tympanic 
membrane is not productive of any functional impairment.  

2.  The veteran's service-connected hearing loss in the left 
ear is productive of level III hearing impairment.


CONCLUSIONS OF LAW

1.  A compensable disability rating for a perforated left ear 
tympanic membrane is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic 
Code 6211 (1999).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected left ear hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.85, 4.87, Tables VI and VII (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is appealing the original 
assignment of disability ratings for left ear hearing loss, 
and, as such, the claims for higher ratings are well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence includes the veteran's service medical records, VA 
examination reports, and the veteran's written statements and 
March 1998 RO hearing testimony.  The Board finds that all 
relevant evidence regarding the veteran's disability rating 
claims has been obtained.  Therefore, no further assistance 
to the veteran with the development of evidence is required.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Effective June 10, 1999, during the pendency of this appeal, 
VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that the RO's decision 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The relevant medical evidence begins with an August 1995 VA 
audiological examination report, which revealed puretone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
25
25
15
20
LEFT
30
35
45
70
45

Speech recognition scores were 96 percent in the right ear 
and 100 percent in the left ear.  The veteran complained of 
left ear dampness and transmembrane pressure for 
approximately one year.

Private audiological records dated in March 1998 recounts the 
veteran's history of having recurrent slight ear infection 
for three years, including otitis media, as well as 
intermittent left ear fullness and intermittent, moderate 
pain, without drainage.  The veteran also report that three 
years prior, he underwent a left ear perforation patch.  
Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
30
35
20
27.5
LEFT
45
55
65
85
62.5

Speech recognition scores were 100 percent in the right ear 
and 96 percent in the left ear.  The impression was high 
frequency sensorineural hearing loss in the left and, and 
rule out retro-labyrinthine lesion of the left ear.  A 
magnetic resonance imaging (MRI) was recommended.

A September 1999 VA general medical examination report 
recites the veteran's history of having his left eardrum 
surgically repaired five years prior.  An examination of the 
left ear revealed a scar on the left tympanic membrane.  The 
impression was status post bilateral tympanic membrane 
perforations.

On VA audiological evaluation in September 1999, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
40
30
20
28.75
LEFT
30
45
70
85
57.75

Speech recognition scores, based on the Maryland CNC recorded 
word lists, were 92 percent in the right ear and 84 percent 
in the left ear.  Otoscopy revealed a surgically altered left 
ear tympanic membrane.  

A September 1999 VA ear nose and throat examination report 
included an examination of the left ear, which revealed that 
cerumen was removed, that the external auditory canal was 
normal without excoriation, except for the presence of 
eardrops.  An examination of the tympanic membrane showed 
there to be "post-op tympanoplasty with thickened areas, a 
small area of erythema and a thin monomeric area in [the] 
posterior-superior quadrant.  The [tympanic membrane] is 
intact and no evidence of persistent perforation and the 
middle ear space appears ventilated and without effusion."  
The impression included a left ear status post tympanoplasty, 
with mixed hearing loss and subsequent infections, and a 
"poorly fitting hearing aid for the left ear that was 
unfortunately fitted just prior to the tympanoplasty which 
resulted in some change in the veteran's ear canal, possibly 
causing otalgia."  

The remaining evidence consists of the veteran's variously 
dated written statements and March 1998 RO hearing testimony, 
in which the veteran contends that his service-connected 
residuals of a perforated left tympanic membrane and left ear 
hearing loss are severe enough to warrant the assignment of a 
compensable disability rating. 

I.  A Perforated Left Tympanic Membrane

Under the original and the revised rating criteria, 
perforation of the tympanic membrane is rated as 
noncompensable.  38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1996); 38 C.F.R. § 4.87, Diagnostic Code 6211 (1999).  There 
is no medical evidence to show any functional impairment due 
to a ruptured left ear drum.  The Board finds, therefore, 
that entitlement to a compensable disability rating for the 
veteran's perforated left tympanic membrane is not warranted.  
The Board parenthetically notes that the veteran's hearing 
loss is rated separately and that, as noted in the 
Introduction to this decision, a claim of entitlement to 
service connection for an ear infection or otitis media has 
been raised by the record and is referred to the RO for 
appropriate action.  as to the perforated left tympanic 
membrane, under the applicable diagnostic code, a zero 
percent rating is the maximum schedular rating for this 
disability. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for a perforated left tympanic 
membrane must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Left Ear Hearing Loss

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.  In evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  

However, in situations where service connection is in effect 
for only one ear (as in this case) and the appellant does not 
have total deafness in both ears (as in this case), the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. § 4.85(f).  Prior to June 10, 1999, 
this contingency for rating hearing loss when only one ear is 
service-connected was provided for under VAOPGCPREC 32-97 
(August 29, 1997).  

There is some indication of a history of left ear pain 
secondary to a poorly fitted hearing aid in the left ear.  
However, there is no objective medical evidence of any 
functional impairment due to ear pain.  Moreover, as noted 
above, the veteran's  hearing impairment must be evaluated 
based on a mechanical application of the rating schedule to 
the numeric designations assigned, which in turn are based 
upon  audiometric evaluation findings.  Under the 
circumstances of this case, the schedular criteria do not 
provide for assigning a compensable rating for service-
connected left ear hearing loss.  Pursuant to 38 C.F.R 4.85, 
Table VI, the veteran does not manifest hearing loss greater 
than level III in the left ear.  In accordance with 38 C.F.R 
4.85, Table VII, and assuming that the veteran's nonservice-
connected right hear manifests level I hearing loss (normal 
hearing), left ear level III hearing loss simply does not 
result in a compensable disability rating.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for left ear hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49. 


III.  Conclusion

The Board finds that the assigned disability rating affirmed 
herein adequately represents the extent of the veteran's 
disability over the entire time period since the initial 
assignment, as contemplated by Fenderson.  The Board also 
finds, as did the RO, that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that his perforated left tympanic 
membrane or left ear hearing loss have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Therefore, in the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash 8 Vet. App. at 227.


ORDER

Entitlement to the assignment of a compensable disability 
rating for a perforated left tympanic membrane is denied. 

Entitlement to the assignment of a compensable disability 
rating for left ear hearing loss is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

